Citation Nr: 0502232	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  90-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
June 12, 1996 until February 16, 2000.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning on February 17, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The Board remanded this case back to 
the RO in August 2000.  This case has since been transferred 
to the Atlanta, Georgia VARO.  

At the time of the Board's prior remand, this appeal included 
the issue of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).  However, this claim was 
granted in June 2004.

The veteran requested a Board hearing in April 2004 but 
withdrew this request in a November 2004 submission.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period from June 12, 1996 to January 31, 1999, 
the veteran's PTSD was severe in degree and productive of 
suicidal ideation, but he was able to work during this same 
period.

3.  Beginning on February 1, 1999, the veteran's PTSD has 
been productive of total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met for the period from June 12, 1996 to January 31, 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met for the period beginning on February 1, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his PTSD.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in a December 
2002 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the first AOJ adjudication of the veteran's claims 
preceded the issuance of  the noted December 2002 letter.  
Nevertheless, this adjudication also preceded the enactment 
of the VCAA, and, as noted above, the December 2002 letter 
fulfilled all VCAA requirements.  As such, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the Portland VARO granted service 
connection for PTSD in a July 1999 rating decision and 
initially assigned a 30 percent evaluation, effective from 
June 12, 1996.  In an April 2000 rating action, following a 
February 2000 VA examination, the RO increased this 
evaluation to 50 percent, effective from February 17, 2000.

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, formerly set forth in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996 (but still 
applicable for all periods of time in the present case), a 30 
percent evaluation was warranted in cases of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  

A 50 percent evaluation was in order in situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent disability evaluation was for assignment in 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A 100 percent disability evaluation was warranted for 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
a demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003), effective from November 7, 1996, PTSD which 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the Board observes that the degree of 
the veteran's PTSD symptomatology has varied during the 
pendency of this appeal.  The Board, however, finds the 
severity of this disorder to be greater than the currently 
assigned evaluations reflect.

Prior to February 11, 1999, the veteran underwent several VA 
psychiatric hospitalizations, beginning in June 1996.  At 
that time, his diagnoses included "chronic, severe" PTSD.  
He was also hospitalized on several occasions between June 
and September of 1998, primarily for alcohol and drug 
treatment.  In January 1999, the veteran described "sitting 
with gun" and thinking of suicide.  Despite these 
hospitalizations, he reported in September 1998 that he was 
presently working as a janitor.  Regrettably, the veteran did 
not undergo a VA psychiatric examination during this period.  
Nevertheless, the combination of severe symptomatology and 
suicidal ideation is fully consistent with a 70 percent 
evaluation under both versions of Diagnostic Code 9411.  As 
the veteran was apparently employed during this period, 
however, the evidence does not support a 100 percent 
evaluation prior to February 1, 1999.

However, on February 1, 1999, the veteran reported during VA 
treatment that he had left his prior job and "wants to get a 
job."  When treated at a VA facility later in February 1999, 
the examiner noted that the veteran was concerned about "not 
being able to work at the present time."  At that point, 
there was some question about whether he was exaggerating his 
symptoms.  An April 1999 VA examination, however, revealed 
"substantial" PTSD, and a Global Assessment of Functioning 
(GAF) score of 45 was assigned.  A private neuropsychological 
examination report from June 1999 indicates that, while the 
veteran might possibly be able to work for short periods of 
time, "the evidence would support his relative inability to 
sustain gainful employment in a normal setting for any period 
of time, given his post-traumatic and character disordered 
conditions and his relatively refractory response to 
treatment thus far."  Subsequent records of VA psychiatric 
treatment have shown the veteran's GAF score to be 
predominantly between 30 and 50, with an additional VA 
hospitalization in December 1999.

In February 2000, the veteran underwent a further VA PTSD 
examination, and the examiner diagnosed chronic PTSD and 
assigned a GAF score of 50.  The examiner noted that the 
veteran's PTSD was aggravated by his severe personality 
disorder, that he was not "amenable to treatment," and that 
it was impossible "to separate precisely which factors have 
weighted most heavily in his present level of functioning."  
A private examination conducted for VA purposes in January 
2003 contains contradictory information; while the examiner 
characterized the veteran's PTSD as moderate, a GAF score of 
50 was assigned, and the examiner noted poor insight and 
judgment.

The Board is aware that there is some evidence suggesting the 
possibility of employability.  For example, a January 2000 VA 
treatment record contains a notation that the vetearn is 
capable of "simple tasks with limited interpersonal and 
public contact."  The Board also notes that, in an August 
1999 opinion, a VA psychiatrist attributed the veteran's 
"serious impairment in social and occupational functioning" 
more to a personality disorder and a history of substance 
abuse than to PTSD.  This comment, however, has been 
essentially superseded by the information from the February 
2000 VA examination report suggesting that the veteran's 
personality disorder aggravated his PTSD and that the various 
disorders could not be meaningfully distinguished in terms of 
his current impairment.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

On balance, the Board finds that it is substantially more 
likely than not that the veteran's PTSD has rendered him 
unemployable for the entire period beginning on February 1, 
1999.  The Board has based this conclusion on the fact that 
the veteran has not worked during this period, the findings 
from the June 1999 evaluation, and the very low (50 and 
below) subsequent GAF scores.  In this regard, the Board 
would point out that, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), GAF scores of 50 or lower 
reflect an inability to keep a job, while a GAF score of 30 
indicates an inability to function in almost all areas.  
Under both versions of Diagnostic Code 9411, a 100 percent 
evaluation is warranted in cases, as here, where PTSD results 
in total occupational impairment.

Overall, the evidence of record supports a 70 percent 
evaluation for PTSD for the period from June 12, 1996 to 
January 31, 1999, while a 100 percent evaluation is warranted 
for the period beginning on February 1, 1999.  For both 
periods, this decision represents a grant.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  For the period from June 12, 1996 to January 
31, 1999, the veteran has submitted no evidence showing that 
his service-connected PTSD had markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder had necessitated frequent periods of 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 70 percent evaluation for PTSD is granted for the period 
from June 12, 1996 to January 31, 1999, subject to the laws 
and regulations governing the payment of monetary benefits.

A 100 percent evaluation for PTSD is granted for the period 
beginning on February 1, 1999, subject to the laws and 
regulations governing the payment of monetary benefits.

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


